Citation Nr: 1739028	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995, June 2003 to May 2004, and October 2007 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran attended a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of that hearing has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 



FINDING OF FACT

The Veteran's major depressive disorder is secondary to her service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, secondary to service-connected back disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a). 

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Factual Background and Analysis

The Veteran asserts that her major depressive disorder is due to her service-connected back disability.  

In October 2007 the Veteran was involved in a motor vehicle accident (MVA).  A line of duty investigation was conducted, and the Veteran was found to be in the line of duty regarding the motor vehicle accident.  As a result of that accident, she injured her back and has since been service-connected for her back disability.

The Veteran was diagnosed with major depressive disorder in October 2009.  The examiner noted that the date of onset of symptoms was 2007.  The examiner also noted that the Veteran related her depression to an ectopic pregnancy in 2007, as well as an abusive marriage and verbal abuse in the military.

On VA examination in May 2014, the mental disorder diagnosis was major depressive disorder with melancholic features.  A nexus opinion was not provided.

The Veteran underwent an Army Medical Evaluation Board (MEB) in June 2014.  That Board found the Veteran had diagnoses of lumbosacral strain and major depressive disorder with melancholic features.  The MEB referred the Veteran to an Army Physical Evaluation Board (PEB).

The PEB was convened in October 2014.  That Board found the Veteran unfit for continued military service.  In support of that finding, the PEB described the Veteran's disabilities.  Under Disability 1, lumbosacral strain, the Board noted "This condition began on 18 October 2007 while on Active Duty Orders (CONUS) when the National Guard Soldier was seen for lower back pain due to a motor vehicle accident."  Under Disability 2, major depressive disorder with melancholic features, the Board found, "This condition is related to previous condition, lumbosacral strain, from the motor vehicle accident the National Guard Soldier sustained on 18 October 2007 while on Active Duty Status."

On VA examination in June 2015, the diagnosis was major depressive disorder, moderate, recurrent.  The examiner noted that the Veteran reported several life stressors and a family history of depression, and that the Veteran had an underlying theme of difficulty with coping with life stressors.  According to the examiner, "The MVA was during 2007.  It is less likely than not that her Major Depressive Disorder is a result of the MVA.  Based on the information on file and the report during the current C&P examination, it is less likely than not that the Veteran's Major Depressive Disorder is secondary to service-connected residual of minimal annular bulging with patent canal and foramina."  The examiner made no mention of the PEB or MEB findings, and gave no rationale to support her conclusion that the Veteran's depression was not related to the MVA.

The Veteran testified before the undersigned VLJ, and when asked how her back disability affected her being depressed, she stated that as a result of the car accident, she could not pass PT tests (physical fitness training tests), her military file was flagged, and she was unable to attend school to become an officer (hearing transcript, p. 9).

In support of her claim, the Veteran submitted several lay statements.

Her twin brother wrote that after the car accident, she told him she had hurt her back and was concerned about the effect it would have on her career.  He wrote, in pertinent part, "I could hear the disappointment in her voice.  Being told that she couldn't go on the deployment really sadden[ed] her.  She tried to redirect her military career by signing up for Warrant Officer School.  In the middle of the application process she [was] flagged for not being able to pass her PT test.  She called me crying....That is when I saw her slowly distancing herself from family and friends...She became very depressed..."

Her Master Sargent wrote, in pertinent part, "I would sometimes talk to her about bettering her career, and she talked to people about going to Warrant Officer School and was really looking forward to going, but after a car accident that happened while on active duty for Homeland Security, her demeanor changed somewhat.  She still was a good soldier and worker, but her inward joy had diminished a bit.  She seemed somewhat depressed and complained of back pain a lot, and that led up to her not being able to pass the physical fitness test for Warrant Officer School...which also led to a little more depression, for she could not do the things she once could with the intensity she once could."

Her National Guard supervisor wrote, in pertinent part, that in June 2011, he noticed the Veteran was in a lot of pain due to her back.  He wrote that she also showed signs of depression, and had trouble concentrating and finishing tasks assigned.  He stated that as her supervisor, he pulled her aside and recommended that she seek professional help for her depression.

The Board finds that the PEB and MEB Boards' findings and the lay evidence submitted are more persuasive than the VA examination, as the VA examiner failed to adequately explain her rationale and did not address the PEB and MEB findings.  As such, the Board finds that there is sufficient evidence to place the secondary nexus element of the claim for depression, secondary to service-connected back disability, in equipoise.  

With reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's major depressive disorder is secondary to her service-connected back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that the weight of the evidence favors the claim, and therefore, service connection for major depressive disorder, secondary to service-connected back disability, is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for major depressive disorder, secondary to service-connected back disability, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


